Name: 77/61/EEC: Commission Decision of 22 December 1976 on the refusal to accept the scientific character of printing apparatus intended for high-speed printing described as 'SPERRY UNIVAC 0770 Printer Subsystem'
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  information technology and data processing;  mechanical engineering
 Date Published: 1977-01-14

 Avis juridique important|31977D006177/61/EEC: Commission Decision of 22 December 1976 on the refusal to accept the scientific character of printing apparatus intended for high-speed printing described as 'SPERRY UNIVAC 0770 Printer Subsystem' Official Journal L 011 , 14/01/1977 P. 0037 - 0037 Greek special edition: Chapter 02 Volume 2 P. 0299 COMMISSION DECISION of 22 December 1976 on the refusal to accept the scientific character of printing apparatus intended for high-speed printing described as "SPERRY UNIVAC 0770 Printer Subsystem" (77/61/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), Having regard to Commission Regulation (EEC) No 3195/75 of 2 December 1975 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (2), and in particular Article 5 thereof, Whereas, by letter dated 29 July 1976, the Danish Government requested the Commission to determine whether: - a band printer and control, type 0770-2, - an expanded character set control, type 1534-00, - a print cartridge, type F 1537-01, should be considered to be scientific apparatus; Whereas, in accordance with Article 4 (5) of Regulation (EEC) No 3195/75, a group of experts composed of representatives of all of the Member States met on 8 December 1976 within the Committee on Duty Free Arrangements to examine this particular case; Whereas this examination shows that the band printer and control, the expanded character set control and the print cartridge constitute the printing equipment for high speed printing described as SPERRY UNIVAC 0770 ; whereas such apparatus does not in itself consist of special equipment intended to be used specifically for scientific purposes; Whereas, on the other hand, this apparatus is evidently able to be used for commercial or industrial purposes ; whereas therefore this apparatus cannot be considered to be scientific apparatus, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as: - a band printer and control, type 0770-2, - an expanded character set control, type 1534-00, - a print cartridge, type F 1537-01, consisting of printing equipment for high-speed printing described as "SPERRY UNIVAC 0770 Printer System", cannot be considered to be scientific apparatus. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 December 1976. For the Commission P.J. LARDINOIS Member of the Commission (1)OJ No L 184, 15.7.1975, p. 1. (2)OJ No L 316, 6.12.1975, p. 17.